 CALL PRINTING & PUBLISHING COMPANY153ployees will be taken to have indicated their desires to constitute aseparate bargaining unit and the Regional Director conducting theelection is instructed to issue a-certification-of representatives to theMachinists for such' unit, which the Board in such circumstances findsto be,appropriate for purposes of collective bargaining.However, ifa majority of the employees in voting group (a) does not vote for the,Machinists, such group will appropriately be included with the em-ployees in voting group (b) and-their votes will be pooled with thosein voting group (b).' The Regional Director conducting the electionis instructed to issue a certification of representatives to the labor or-ganization elected by a majority'of the employees in the pooled groupwhich the Board in such circumstances finds to be appropriate forpurposes of collective bargaining.[Text of Direction of Elections omitted from publication.]4 If the votes are pooled they are to be tallied in the following manner : The votes forthe Machinists shall be counted as valid votes,but neither for nor against the Boilermakersor the Independent which seek to represent these employees in the more comprehensiveproduction and maintenance unit; all other votes are to be accorded their face valuewhether for representation by a union seeking the comprehensive unit or for no union.Call Printing&Publishing CompanyandAmerican NewspaperGuild,CIO, Petitioner.Case No. 2-IBC-754. September 21,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a-hearing was held before I. L. Broadwin,'hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :-1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3,A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) 'and (7) of the Act.4.The Petitioner and Employer generally agree that a unit of edi-torial department employees is appropriate.However, contrary to1 In its brief the Employer requested the Board to remand this proceedingto the RgeionalOffice so that the Employer could examine the petition and its supportingsignature cardsto determine whether or not the Petitioner has in fact obtained the necessarysignaturesto warrantthe Board's proceeding in this matter.The request,is hereby denied, for it iswellsettled thatthe sufficiencyof a petitioner's showing of interest is a matter foradministrative determinationand is'not litigable by theparties_GeneralElectric Com-p iny, Dastrabutwn Transtormer Department,110 NI IB 992.Moreover,the Board isadministratively satisfied that the Petitioner has madea sufficient showing114 NLRB No. 33. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer's position, the Petitionerseeks, as afirst choice, the ex-clusion of all suburban space correspondents.As a second choice,it seeks to exclude only those suburban correspondents paid on a cur-rent lineage basis; and, as yet another alternative, it will accept theunit the Employer contends is alone appropriate,i. e., a unit includingall the suburban space correspondents.The Employer receives articles from a number of space correspond-ents located in outlying areas where it would not be practical for theEmployer to maintain regular reporters.These correspondents,whose work is similar to that of regular reporters included in the unitby, agreement, are expected to cover all local events of any conse-quence in their areas and to submit copy regularly for publicationeither in person or by telephone.They work for the most part intheir own homes and with their own equipment. They are under theimmediate supervision of the suburban editor with whom they regu-larly communicate for instructions. Some of these correspondents arepaid on the basis of the lineage actually published from the copy theysubmit, while others are paid a flat monthly rate based on theirlineageearnings for the same month the previous year.Though there ap-pears to be no explicit rule that the correspondents must report theirstories first to the Employer rather than to another newspaper, fail-ure to do so would be, cause for reprimand by the suburban editor.Furthermore, if a correspondent failed to submit copy regularly orfailed to cover adequately his area, the suburban editor would discon-tinue hisservicesto the paper.However, the record shows that nor-mally a correspondent may expect, so long as his work is satisfactory,to maintain his position with the Employer indefinitely. In view ofthe foregoing, we find that these correspondents are regular part-timeemployees of the Employer, and thus, in accordance with our usualpractice, we shall include them in the unit and allow them to vote inthe election herein directed.'Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All editorial depart-ment employees, including part-time employees and the 'suburbanspace correspondents employed by the Employer, but excluding themanaging, editorial page, city, sports, and suburban editors, and allother supervisors as defined in the Act.'[Text and Direction of Election omitted from publication.]2 Fanny Farmer Candy Shops,Inc.,112 NLRB 299;Allstate Insurance Company,109 NLRB 578.$ The Petitioner originally sought to have all "part-time summer personnel"excludedfrom the unit.As it is clear from the record that there are no such employees employedby the Employer,we hereby grant the Petitioner'smotion made in its brief that suchexclusion be deleted from the unit description.0